OPINION — AG — YOU ASK: HOUSE BILL NO. 932, PROVIDING THAT SUCH FUNDS SO ACCUMULATED MAY BE EXPENDED OR PLEDGED BY THE OKLAHOMA TURNPIKE AUTHORITY FOR MAKING UP ANY DEFICIENCY IN THE MONIES AVAILABLE TO MEET INTEREST ON TURNPIKE BONDS HEREAFTER ISSUED.   DOES IT VIOLATE ARTICLE X, SECTION 23? — GET AN OKLAHOMA SUPREME COURT DECISION. CITE: ARTICLE X, SECTION 24, ARTICLE X, SECTION 25, 60 O.S.H. 176, 60 O.S.H. 177, 60 O.S.H. 178, 60 O.S.H. 179 60 O.S.H. 180 (FRED HANSEN)CAR. R. RAINES OKLAHOMA STATE PENITENTIARY ATTORNEY GENERAL OF OKLAHOMA — OPINION
OPINION — AG — OPINION DEALING WITH 21 O.S.H. 61, 22 O.S.H. 976 — SENTENCES SHOULD NOT RUN CONCURRENTLY, BUT SHOULD RUN CONSECUTIVELY TO EACH OTHER. CITE: 22 O.S.H. 991, 21 O.S.H. 61, 22 O.S.H. 976 (OWENS WATTS)